Citation Nr: 0319884	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical 
disc disease.

2.  Entitlement to a higher initial rating for 
bilateral hearing loss, rated 0 percent disabling 
from October 20, 1995, to January 29, 2002, and 10 
percent disabling as of January 30, 2002.

3.  Entitlement to a higher initial rating for chronic 
sinusitis, status post septoplasty, rated 10 percent 
disabling from October 20, 1995, to October 6, 1996, and 
30 percent disabling as of October 7, 1996.

4.  Entitlement to an initial rating higher than 30 percent 
for residuals of bilateral spontaneous pneumothorax with 
subsequent right thoracotomy and decortication.

5.  Entitlement to total disability rating due to individual 
unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and B. D. M.


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran retired from the military in May 1984 after more 
than 29 years of total service.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO granted service connection for a history of 
right spontaneous pneumothorax with subsequent thoracotomy 
and decortication, evaluated as 30 percent disabling, chronic 
sinusitis, status post septoplasty, evaluated as 10 percent 
disabling, and hearing loss in the right ear, evaluated as 
noncompensably (i.e., 0 percent) disabling.  All of the 
ratings were effective from October 20, 1995, the date of 
receipt of the veteran's claims for these conditions.  The RO 
denied his claims for service connection for a right foot 
disorder, left foot pain, a low back disorder, repair of his 
left thumb, hearing loss in his left ear, dizziness, 
refractive error, injury to the top of his head, cancer on 
his lip and leg, injury to the index finger of his right 
hand, a left knee contusion, heart problems, and cervical 
disc disease.

A notice of disagreement (NOD) was received in April 1997 to 
initiate an appeal of the denials of service connection and 
requesting higher initial ratings for those conditions that 
were service connected-except for the claims for injury to 
the top of the head and right spontaneous pneumothorax with 
subsequent thoracotomy and decortication.  In response to the 
NOD, the RO issued a statement of the case (SOC) later in 
April 1997 addressing the claims that were contested.  A 
substantive appeal (VA Form 9) was received in June 1997, to 
perfect the appeal to the Board, but the veteran only 
addressed some of his claims; others were not mentioned.  He 
did not include his right foot disorder, left foot pain, 
dizziness, refractive error, injury to the index finger of 
his right hand, cancer on his lip, cancer on his leg, left 
knee contusion, and heart problems, as issues he wanted to 
appeal to the Board.

In a July 1999 letter, the Board informed the veteran that 
his substantive appeal did not allege specific errors of law 
or fact concerning these additional claims.  So, pursuant to 
38 C.F.R. §§ 20.202, 20.203 (1998), he was given 60 days to 
present written argument or to request a hearing to present 
oral arguments in support of his appeal of those other 
issues.  But he did not respond to the RO's letter.  
Consequently, only the claims listed on the cover page of 
this decision are before the Board.  The Board lacks 
jurisdiction to consider any other claims because they were 
not timely appealed.  See 38 C.F.R. §§ 20.200, 20.302.

Note that the Board remanded the case to the RO in November 
1999 for further development and consideration, and the 
veteran subsequently withdrew his claim for service 
connection for residuals of a left thumb injury at a hearing 
with a decision review officer (DRO) in July 2001.

The RO also has granted service connection for a low back 
disability and assigned a 20 percent rating.  The veteran has 
not appealed that initial rating.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (increased rating issues 
are separate from service connection issues).

The RO has granted service connection for left ear hearing 
loss, too.  Therefore, the question at issue becomes whether 
the veteran is entitled to a higher initial rating for his 
bilateral hearing loss (since both ears are now service 
connected).

Since the veteran timely appealed the ratings initially 
assigned for his bilateral hearing loss, chronic sinusitis, 
and residuals of pneumothorax, the Board must consider the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
And these issues have been restated to reflect this 
consideration.

As the issue of entitlement to service connection for 
cervical disc disease is not inextricably intertwined with 
the other issues developed for appellate review, a decision 
has been rendered on this issue.  Whereas, unfortunately, the 
remaining issues set forth on the cover page of this decision 
must be REMANED to the RO for still further development and 
consideration.


FINDINGS OF FACT

1.  All available evidence and information has been obtained 
necessary for an equitable disposition of the veteran's 
appeal for service connection for cervical disc disease.

2.  The veteran's current cervical disc disease, which was 
first diagnosed many years after service, is not related to 
his military service.


CONCLUSION OF LAW

The veteran's cervical disc disease was not incurred in or 
aggravated by his service, and his arthritis (spondylosis) of 
his cervical spine may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the claim, the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

In May 2001 and again in July 2001, the RO sent letters to 
the veteran specifically informing him of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On file are numerous VA and private medical records.  Some 
concern the claim for cervical disc disease and others do 
not.  But there is no indication that additional records 
exist (concerning the cervical disc disease, in particular) 
that need to be obtained.  Although given the opportunity, 
the veteran has not cited any additional records that would 
support his allegations of entitlement to service connection 
for this condition.  Obviously then, where, as here, no 
additional records exist, none need be obtained.  Thus, the 
duty to assist also has been satisfied.

The veteran's service medical records (SMRs), including the 
report of his discharge examination in February 1984, are 
entirely negative for any findings, complaints (symptoms, 
etc.) or treatment of his cervical spine.

The veteran's post-service medical records indicate that he 
was involved in a motor vehicle accident in June 1990.  He 
reported multiple general system "body trauma," with the 
greatest portions of his symptomatology in his neck area, 
i.e., his cervical spine.  A private neurosurgical 
consultation in August 1990 noted that a magnetic resonance 
imaging (MRI) showed discogenic disease and spondylosis, 
particularly at the C4-C5 and C5-C6 vertebrae.  In October 
1990, the veteran still complained of neck pain from the 
motor vehicle accident.  In November 1990, post-traumatic 
cervicalgia was diagnosed.  In May 1993, the veteran 
continued to complain of pain with neck movement.  An x-ray 
study demonstrated advanced cervical spondylosis, 
particularly at C4-C5 and C5-C6.  The private examiner stated 
that it appeared the veteran had sustained a mild degree of 
permanent partial disability/aggravation of a pre-existing 
neck condition.  

A March 1996 VA general medical examination diagnosed history 
of cervical disc disease.  An April 1996 VA feet medical 
examination diagnosed mechanical neck pain with degeneration 
of C4-C5 based on a previous MRI.

Private medical records from June 2001 and July 2001 show the 
veteran had degenerative disc disease at the C4 through C7 
levels with degenerative osteophyte formation.  

In July 2001, the veteran submitted five statements from 
fellow servicemen and a friend who noted that the veteran had 
low back pain, headaches, a sinus condition, ringing in the 
ears, defective hearing, and shortness of breath, both in 
service and during the years since.  

The veteran states that he did not sustain a specific injury 
to his neck in service but that he did have neck pain for 
years in service.  He also maintains that his condition went 
unnoticed in service because of the sharp pain stemming from 
the surgery performed for his pneumothorax.  He also 
remembers wearing a rubber cervical collar shortly before his 
discharge from service, and he testified during his hearing 
that he has not had any neck injuries since service.  

There is no medical evidence of record indicating, or even 
suggesting, the veteran's cervical disc disease at issue is 
causally related to his service in the military.  This type 
of medical nexus evidence is required to grant service 
connection, and this cause-and-effect interplay was clearly 
explained to him in the VCAA letters from the RO.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  See, too, 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

The veteran obviously believes that his cervical disc disease 
began in service.  But his allegations are unsubstantiated.  
And since he is a layman, he is not competent to provide a 
probative opinion regarding medical causation or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements from his fellow servicemen and a friend do not 
mention that he complained of neck problems in service or 
even shortly thereafter.  And, aside from that, they, too, 
are laymen and, therefore, cannot give a probative opinion on 
the cause of his current disc disease.  

Finally, although the veteran has testified that he did not 
sustain a neck injury after service, medical records from 
1990 (the first time that complaints of and treatment for a 
cervical spine condition are noted in the record) clearly 
indicate that he was involved in a motor vehicle accident and 
complained of neck pain after the accident.  By all accounts, 
that is the source of his current neck pain.  So the 
preponderance of the evidence is against his claim for 
service connection, meaning the benefit-of-the-doubt doctrine 
does not apply, and his appeal must be denied.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

The claim for service connection for cervical disc disease is 
denied.


REMAND

Bilateral Hearing Loss

As noted in the supplemental statement of the case issued in 
December 2002, the RO granted a 10 percent "staged" rating 
from January 30, 2002, the date the veteran applied for a 
TDIU.  First, the Board notes that, in the latest 
audiological evaluation in May 2002, pure tone thresholds, in 
decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
45
60
60
60
56
LEFT
25
55
55
55
48

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 92 percent in the left ear.

When the pure tone threshold average and the speech 
recognition score for the right ear are applied to Table VI, 
the numeric designation of hearing impairment is Level VI.  
And when the pure tone threshold average and speech 
recognition score for the left ear are applied to Table VI, 
the numeric designation of impairment is Level I.  So when 
these numeric designations for the right and left ears are 
then applied to Table VII, the percentage of evaluation for 
hearing impairment is still 0 percent (i.e., 
noncompensable)-not 10 percent.  However, the RO assigned 
a 10 percent rating nonetheless.  Second, the RO assigned 
that rating effective from January 30, 2002, the date the 
veteran applied for a TDIU, even though he has had 
a continuous appeal as to this issue since 1995.  On remand, 
then, the RO must explain its reasoning for these 
determinations in another supplemental statement of the case.  

Chronic Sinusitis

The RO has a duty to obtain any additional ongoing treatment 
records pertinent to this claim.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In a November 2002 letter, the 
veteran's private physician, Rebecca R. Haskill-Strowd, M.D., 
stated that the veteran was scheduled for sinus surgery that 
month.  These records, however, are not in the claims file, 
and the veteran must be contacted to provide the information 
(and release) to obtain these confidential records.  


Residuals of Pneumothorax

VA's duty to assist includes conducting a medical examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  See, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The veteran contends 
that this condition has worsened since his January 2000 VA 
examination.  In addition, the Board notes that the VA 
examinations of record are inadequate to evaluate this 
condition under the schedular criteria in effect before and 
after October 7, 1996.  See 38 C.F.R. Part 4, Diagnostic Code 
6818 (in effect prior to October 7, 1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2002). 

TDIU

The veteran's appeal for a TDIU is inextricably intertwined 
with these remanded claims, inasmuch as an increased rating 
for even one of the three disabilities could, in turn, affect 
the outcome of his claim for a TDIU.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  Therefore, this issue should 
be readjudicated after development of the three issues 
discussed above is completed.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete medical treatment records, not 
currently on file, pertaining to his 
bilateral hearing loss, a sinus condition 
and/or pneumothorax.  This must include, 
but is not limited to, the records 
concerning his sinus surgery cited by his 
private physician in her November 2002 
letter.  

2.  Schedule the veteran for a VA nasal 
examination.  The examiner should 
determine the number of episodes of 
incapacitating sinus attacks per year 
requiring prolonged (lasting four to six 
weeks) antibiotic treatment, and the 
number of non-incapacitating 
sinus attacks per year characterized by 
headaches, pain, or purulent discharge or 
crusting.  If the veteran underwent a 
radical operation for the condition, 
the examiner should determine if the 
veteran has chronic osteomyelitis 
requiring repeated curettage.  
All special studies and tests needed to 
make these determinations should be 
undertaken.  The claims folder should be 
made available to the examiner prior to 
the examination to review the veteran's 
pertinent medical history.  

3.  Also schedule the veteran for a VA 
pulmonary examination in order to 
evaluate the current severity of his 
service-connected lung condition 
(pneumothorax).  The claims folder should 
be made available to the examiner for 
review in this regard.  Based on his/her 
review of the case, the examiner should 
comment on whether the veteran 
experiences exertional dyspnea sufficient 
to prevent climbing one flight of stairs 
or walking one block without stopping, 
dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion.  
All appropriate tests should be 
performed, including pulmonary function 
studies which yield results in terms of 
FEV-1, or FEV-1/FVC, or DLCO (SB), or 
maximum oxygen consumption.  The examiner 
should also note if outpatient oxygen 
therapy is indicated.  Finally, 
the examiner should comment on the 
presence and extent of any dyspnea, 
tachycardia, or cyanosis on slight or 
moderate exertion, the presence and 
extent of pain, discomfort, adhesions of 
diaphragm or pericardium, myocardial 
deficiency, thickened pleura, restriction 
in expansion of the lower chest, 
compensating contralateral emphysema, 
deformity of chest, scoliosis, hemoptysis 
at intervals on exertion, rales, 
excursion of diaphragm or of lower chest 
expansion.  The examiner should review 
the pulmonary function test results in 
arriving at any opinion as to overall 
degree of lung incapacity produced by the 
service-connected disease process.  The 
claims folder should be made available to 
the examiner prior to the examination to 
review the veteran's pertinent medical 
history.  

4.  Readjudicate the veteran's claims for 
higher initial ratings for his bilateral 
hearing loss, sinusitis, and the 
residuals of pneumothorax, and for a 
TDIU.  The RO must provide an explanation 
for the percentage assigned and the 
effective date for any increased rating 
for the veteran's bilateral hearing loss.  
If his claims continue to be denied, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



